DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on March 15, 2022.
No claims have been amended.
Claim 21 has been added.
Claims 1, 14, and 18 are independent. As a result claims 1-21 are pending in this office action.


Response to Arguments
Applicant's arguments filed March 15, 2022 regarding the rejection of claims 1, 14, and 18 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding claims 1, 14, and 18  Deets does not teach or suggest the following limitation, processing the new message and the message thread using a machine learning model, the machine learning model configured to identify a message thread state from the finite state machine as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to a), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 3E, Fig. 4B, Fig. 5, para [0057], Deets teaches "the electronic communication system 100 monitors a group messaging thread participant's activity level relative to a group messaging thread 216 (e.g., by monitoring each time the participant opens the group messaging thread 216). When the participant is absent from the group messaging thread 216 (e.g., doesn't open, access, or otherwise interact with the group messaging thread 216), the electronic communication system 100 monitors the group messaging thread to, for example, identify the electronic messages added to the group messaging thread 216 during the participant's absence”, para [0058], Deets teaches “the messaging application displays (e.g., in the last read position bar 220) the number of electronic messages that have been added to the group messaging thread 216 during the user's period of absence. In one or more embodiments, once the user of the client-computing device 202 scrolls down through the group messaging thread 216 to view the unread messages, the messaging application removes the last read position bar 220. Alternatively, the messaging application can reposition the last read position bar 220 as the user scrolls down through the group messaging thread 216, and update the displayed number of unread messages in the last read position bar 220”, para [0086], Deets teaches “the system assumes that the user of the client-computing device 202 does not read any intervening electronic messages in the group messaging thread 216 between the user's previous display position and the current display position. Thus, the messaging application updates the number of unread messages the horizontal scroll display 228 to account for the electronic messages currently displayed in the messaging thread GUI 214. In at least one embodiment, the electronic communication system 100 continues to track the number of unread messages if the user simply scrolls beyond the currently displayed electronic messages”. Therefore, electronic communication system monitoring participants activity level with regards to group messaging thread, and identifies electronic messages system assumes user did not read (unread message thread state) when participant was absent from group messaging thread, it is known to one of ordinary skill in the art that missed/unread messages are in a state of unread/missed in a group of messages that are identified as unread/missed messages.

Applicant argues, regarding claims 1, 14, and 18  Deets does not teach or suggest the following limitation, identifying a second thread state from the finite state machine based at least in part on processing of the new message and the message thread by the machine learning model, the first thread state, or a combination thereof as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to b), Examiner appreciates the interpretation of the description given by Applicant in the response. In Figs. 4B-D, para [0090-0091], Deets teaches " The last read position bar 220 is selectable. For example,  in response to detecting a selection of the last read position bar 220, the messaging application replaces the messaging thread GUI 214 with another GUI dedicated to highlight messages. For instance, as shown in FIG. 4C, in response to detecting a selection of the last read position bar 220, the messaging application replaces the messaging thread GUI 214 with the general highlight GUI 232.”, “the general highlight GUI 232 includes a listing of highlight messages 238a, 238b, and 238c. In one or more embodiments, the messaging application copies each of the highlight messages 238a-238c from the group messaging thread 216 in response to determining that each highlight message 238a-238c has a high calculated score”. Therefore, identifying listing of highlighted messages (second thread state) in response to detecting a selection of last read position as shown in Fig. 4B, element 220 and displays listing of highlighted messages as shown in Fig. 4D .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 11, 13-14,18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0120050) (hereinafter Jung) in view of Deets, JR. et al. (US 2019/0138160) (hereinafter Deets).
Regarding claim 1, Jung teaches a method comprising: detecting, using a data stream connection, that a new message is transmitted to a first user associated with a first user identifier and by a second user associated with a second user identifier (see Fig. 1, Fig. 4, para [0040], para [0055], discloses intelligently receive and process incoming message that is sent from a user identified as a sender (first user identifier) and received by a user identified as a receiver (second user identifier)); identifying, from a datastore storing a plurality of message threads, a message thread associated with the first user identifier and the second user identifier (see Figs. 1-2, para [0047, 0049], para [0055], discloses an messaging platform (datastore) that identifies message threads associated with a sender and receiver), the message thread representing a plurality of messages transmitted between the first user and the second user (see Fig. 4, Fig. 17B,  para [0018], discloses a message thread between sender user and recipient user).
Jung does not explicitly teach the message thread associated with a first thread state from a finite state machine; processing the new message and the message thread using a machine learning model, the machine learning model configured to identify a message thread state from the finite state machine; identifying a second thread state from the finite state machine based at least in part on processing of the new message and the message thread by the machine learning model, the first thread state, or a combination thereof; and storing the second thread state in association with the message thread including the new message.
Deets teaches the message thread associated with a first thread state from a finite state machine (see Fig. 2B, Fig. 11, para [0057], para [0106], discloses electronic group messaging thread associated with opening (first thread state) the electronic group messaging thread); processing the new message and the message thread using a machine learning model, the machine learning model configured to identify a message thread state from the finite state machine (see Fig. 3E, Fig. 4B, Fig. 5, para [0057-0058], para [0086], discloses electronic communication system monitoring participants activity level with regards to group messaging thread, and identifies electronic messages system assumes user did not read (unread message thread state) when participant was absent from group messaging thread, it is known to one of ordinary skill in the art that missed/unread messages are in a state of unread/missed in a group of messages that are identified as unread/missed messages); identifying a second thread state from the finite state machine based at least in part on processing of the new message and the message thread by the machine learning model, the first thread state, or a combination thereof (see Figs. 4B-D, para [0090-0091], discloses identifying listing of highlighted messages (second thread state) in response to detecting a selection of last read position as shown in Fig. 4B, element 220 and displays listing of highlighted messages as shown in Fig. 4D); and storing the second thread state in association with the message thread including the new message (see Fig. 2B, Fig. 4B, para [0058-0059], para [0089], discloses storing messages that have been added to the group messaging thread in a last read position bar during a user’s period of absence).
Jung/Deets are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jung to include thread states associated with message threads from disclosure of Deets. The motivation to combine these arts is disclosed by Deets as “electronic communication system improves group electronic messaging and engagement with group messaging threads by mitigating the disruptions caused by periods of participant absence” (para [0025]) and including thread states associated with message thread is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 14, Jung teaches an apparatus comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (see para [0259], discloses processor and memory): detect, using a data stream connection, that a new message is transmitted to a first user associated with a first user identifier and by a second user associated with a second user identifier (see Fig. 1, Fig. 4, para [0040], para [0055], discloses intelligently receive and process incoming message that is sent from a user identified as a sender (first user identifier) and received by a user identified as a receiver (second user identifier)); identify, from a datastore storing a plurality of message threads, a message thread associated with the first user identifier and the second user identifier (see Figs. 1-2, para [0047, 0049], para [0055], discloses an messaging platform (datastore) that identifies message threads associated with a sender and receiver), the message thread representing a plurality of messages transmitted between the first user and the second user (see Fig. 4, Fig. 17B,  para [0018], discloses a message thread between sender user and recipient user).
Jung does not explicitly teach the message thread associated with a first thread state from a finite state machine; process the new message and the message thread using a machine learning model, the machine learning model configured to identify a message thread state from the finite state machine; identify a second thread state from the finite state machine based at least in part on processing of the new message and the message thread by the machine learning model, the first thread state, or a combination thereof, and store the second thread state in association with the message thread including the new message.
Deets teaches the message thread associated with a first thread state from a finite state machine (see Fig. 2B, Fig. 11, para [0057], para [0106], discloses electronic group messaging thread associated with opening (first thread state) the electronic group messaging thread); process the new message and the message thread using a machine learning model, the machine learning model configured to identify a message thread state from the finite state machine (see Fig. 3E, Fig. 4B, Fig. 5, para [0057-0058], para [0086], discloses electronic communication system monitoring participants activity level with regards to group messaging thread, and identifies electronic messages system assumes user did not read (unread message thread state) when participant was absent from group messaging thread, it is known to one of ordinary skill in the art that missed/unread messages are in a state of unread/missed in a group of messages that are identified as unread/missed messages); identify a second thread state from the finite state machine based at least in part on processing of the new message and the message thread by the machine learning model, the first thread state, or a combination thereof (see Figs. 4B-D, para [0090-0091], discloses identifying listing of highlighted messages (second thread state) in response to detecting a selection of last read position as shown in Fig. 4B, element 220 and displays listing of highlighted messages as shown in Fig. 4D); and store the second thread state in association with the message thread including the new message (see Fig. 2B, Fig. 4B, para [0058-0059], para [0089], discloses storing messages that have been added to the group messaging thread in a last read position bar during a user’s period of absence).
Jung/Deets are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jung to include thread states associated with message threads from disclosure of Deets. The motivation to combine these arts is disclosed by Deets as “electronic communication system improves group electronic messaging and engagement with group messaging threads by mitigating the disruptions caused by periods of participant absence” (para [0025]) and including thread states associated with message thread is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 18, Jung teaches a non-transitory computer-readable medium storing code for data processing, the code comprising instructions executable by a processor to (see para [0259], discloses medium): detect, using a data stream connection, that a new message is transmitted to a first user associated with a first user identifier and by a second user associated with a second user identifier (see Fig. 1, Fig. 4, para [0040], para [0055], discloses intelligently receive and process incoming message that is sent from a user identified as a sender (first user identifier) and received by a user identified as a receiver (second user identifier)); identify, from a datastore storing a plurality of message threads, a message thread associated with the first user identifier and the second user identifier (see Figs. 1-2, para [0047, 0049], para [0055], discloses an messaging platform (datastore) that identifies message threads associated with a sender and receiver), the message thread representing a plurality of messages transmitted between the first user and the second user (see Fig. 4, Fig. 17B,  para [0018], discloses a message thread between sender user and recipient user).
Jung does not explicitly teach the message thread associated with a first thread state from a finite state machine; process the new message and the message thread using a machine learning model, the machine learning model configured to identify a message thread state from the finite state machine; identify a second thread state from the finite state machine based at least in part on processing of the new message and the message thread by the machine learning model, the first thread state, or a combination thereof; and store the second thread state in association with the message thread including the new message.
Deets teaches the message thread associated with a first thread state from a finite state machine (see Fig. 2B, Fig. 11, para [0057], para [0106], discloses electronic group messaging thread associated with opening (first thread state) the electronic group messaging thread); processing the new message and the message thread using a machine learning model, the machine learning model configured to identify a message thread state from the finite state machine (see Fig. 3E, Fig. 4B, Fig. 5, para [0057-0058], para [0086], discloses electronic communication system monitoring participants activity level with regards to group messaging thread, and identifies electronic messages system assumes user did not read (unread message thread state) when participant was absent from group messaging thread, it is known to one of ordinary skill in the art that missed/unread messages are in a state of unread/missed in a group of messages that are identified as unread/missed messages); identifying a second thread state from the finite state machine based at least in part on processing of the new message and the message thread by the machine learning model, the first thread state, or a combination thereof (see Figs. 4B-D, para [0090-0091], discloses identifying listing of highlighted messages (second thread state) in response to detecting a selection of last read position as shown in Fig. 4B, element 220 and displays listing of highlighted messages as shown in Fig. 4D); and storing the second thread state in association with the message thread including the new message (see Fig. 2B, Fig. 4B, para [0058-0059], para [0089], discloses storing messages that have been added to the group messaging thread in a last read position bar during a user’s period of absence).
Jung/Deets are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jung to include thread states associated with message threads from disclosure of Deets. The motivation to combine these arts is disclosed by Deets as “electronic communication system improves group electronic messaging and engagement with group messaging threads by mitigating the disruptions caused by periods of participant absence” (para [0025]) and including thread states associated with message thread is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 5, Jung/Deets teach a method of claim 1.
Jung does not explicitly teach activating an indication at a client device associated with the first user based at least in part on identifying the second thread state.
Deets teaches activating an indication at a client device associated with the first user based at least in part on identifying the second thread state (see Fig. 3D, Fig. 4D, para [0084], para [0086], discloses replying to sender is identified action to transmit a highlight message reply to sender of added highlight message).


Regarding claim 6, Jung/Deets teach a method of claim 1.
Jung does not explicitly teach identifying an action from a predefined set of actions based at least in part on identifying the second thread state.
Deets teaches identifying an action from a predefined set of actions based at least in part on identifying the second thread state (see Figs. 4B-C,  para [0089, 0091], discloses identifying added messages to highlight messages with calculated score based in part on identifying unread messages in highlight bar and  determined highlight messages with high calculated score).

Regarding claim 7, Jung/Deets teach a method of claim 1.
Jung does not explicitly teach transmitting an indication of the identified action to a client device associated with the first user.
Deets teaches transmitting an indication of the identified action to a client device associated with the first user (see Fig. 3D, Fig. 4D, para [0084], discloses replying to sender is identified action to transmit a highlight message reply to sender of added highlight message).

Regarding claim 8, Jung/Deets teach a method of claim 1.
Jung does not explicitly teach monitoring a time period that the message thread state is associated with the second thread state.
Deets teaches monitoring a time period that the message thread state is associated with the second thread state (see para [0057], para [0086], discloses monitoring a time when a participant is active and inactive in group messaging thread in order to include unread messages in highlighted messages).

Regarding claim 9, Jung/Deets teach a method of claim 1.
Jung does not explicitly teach activating an indication at a client device associated with the first user based at least in part on the time period reaching a threshold associated with the second thread state.
Deets teaches activating an indication at a client device associated with the first user based at least in part on the time period reaching a threshold associated with the second thread state (see Fig. 3B, para [0050, 0057], discloses a threshold period of time in which a user is inactive in group messaging thread, messages that have been added during the user inactivity are highlighted as unread messages).


Regarding claim 11, Jung/Deets teach a method of claim 1.
Jung further teaches wherein the new message corresponds to an email, a text message, a social media post, a push notification, a chat service message, a transcribed audio chat message, or a combination thereof (see Fig. 1, para [0040], discloses incoming message is email).

Regarding claim 13, Jung/Deets teach a method of claim 1.
Jung does not explicitly teach wherein each of the plurality of message threads is generated based on identifying, based on processing of a first message of each of the plurality of message threads, that the first message has an open state.
Deets teaches wherein each of the plurality of message threads is generated based on identifying, based on processing of a first message of each of the plurality of message threads, that the first message has an open state (see Figs. 2A-B, para [0057],  discloses identifying message has been opened in an electronic group messaging thread).

Regarding claim 21, Jung/Deets teach a method of claim 1.
Jung does not explicitly teach wherein identifying the second thread state comprises: identifying the second thread state from a plurality of thread states defined by the finite state machine and comprising at least the first thread state and the second thread state.
Deets teaches wherein identifying the second thread state comprises: identifying the second thread state from a plurality of thread states defined by the finite state machine and comprising at least the first thread state and the second thread state (see Figs. 4E-F, para [0092, 0095], discloses identifying specific categories of highlighted messages (second thread state) associated with selected highlight excerpt and last read position bar that shows unread messages and highlights as shown in Fig. 4F).

Claims 2-4, 10, 12, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0120050) (hereinafter Jung) in view of Deets, JR. et al. (US 2019/0138160) (hereinafter Deets) as applied to claims 1, 14, and 18, and in further view of Hassan et al. (US 2020/0195604) (hereinafter Hassan).
Regarding claims 2, 15, and 19, Jung/Deets teach a method of claim 1, an apparatus of claim 14, and a medium of claim 18.
Jung/Deets do not explicitly teach identifying that the second thread state is an open state based at least in part on identifying that the new message comprises a request in accordance with the processing of the new message using the machine learning model.
Hassan teaches identifying that the second thread state is an open state based at least in part on identifying that the new message comprises a request in accordance with the processing of the new message using the machine learning model (see Fig. 3, para [0015], para [0023], discloses identifying a message was received based in part on identifying recipient user is typing another message).
Jung/Deets/Hassan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jung/Deets to identify open state as second thread state from disclosure of Hassan. The motivation to combine these arts is disclosed by Hassan as “improve a method of electronic communication delivery, and to enable the delivery and presentation of messages” (para [0012]) and identifying open state as second thread state is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 3, 16, and 20, Jung/Deets teach a method of claim 1, an apparatus of claim 14, and a medium of claim 18.
Jung/Deets do not explicitly teach detecting, using the data stream connection, that a second new message is transmitted by the first user to the second user; and identifying a third thread state from the finite state machine based at least in part on identifying that the second new message comprises a response to the request in accordance with processing of the second new message and the message thread by the machine learning model.
Hassan teaches detecting, using the data stream connection, that a second new message is transmitted by the first user to the second user (see Fig. 3, para [0023], para [0032], discloses unified messaging service using model to identify a second communication message from a first user to a second user); and identifying a third thread state from the finite state machine based at least in part on identifying that the second new message comprises a response to the request in accordance with processing of the second new message and the message thread by the machine learning model (see Fig. 3, para [0023], para [0034], discloses identifying a third state of read or delivery of messages indicated by response to sender message). 
Jung/Deets/Hassan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jung/Deets to identify open state as second thread state from disclosure of Hassan. The motivation to combine these arts is disclosed by Hassan as “improve a method of electronic communication delivery, and to enable the delivery and presentation of messages” (para [0012]) and identifying open state as second thread state is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 4 and 17, Jung/Deets teach a method of claim 1 and an apparatus of claim 14.
Jung/Deets do not explicitly teach wherein the third thread state is delivered based at least in part on the response to the request
Hassan teaches wherein the third thread state is delivered based at least in part on the response to the request (see Fig. 3, para [0023], para [0034], discloses a read or delivery indication based on response to message). 
Jung/Deets/Hassan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jung/Deets to identify open state as second thread state from disclosure of Hassan. The motivation to combine these arts is disclosed by Hassan as “improve a method of electronic communication delivery, and to enable the delivery and presentation of messages” (para [0012]) and identifying open state as second thread state is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Jung/Deets teach a method of claim 1.
Jung/Deets does not explicitly teach wherein identifying a second thread state from the finite state machine comprises: identifying that the second thread state is one of a start state, an open state, a delivered state, and an acknowledged state.
Hassan teaches wherein identifying a second thread state from the finite state machine comprises: identifying that the second thread state is one of a start state, an open state, a delivered state, and an acknowledged state (see Figs. 3-4, para [0015], para [0023], discloses identifying a message was received based in part on identifying recipient user is typing another message).
Jung/Deets/Hassan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jung/Deets to identify open state as second thread state from disclosure of Hassan. The motivation to combine these arts is disclosed by Hassan as “improve a method of electronic communication delivery, and to enable the delivery and presentation of messages” (para [0012]) and identifying open state as second thread state is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 12, Jung/Deets teach a method of claim 1.
Jung/Deets does not explicitly teach wherein the datastore storing the plurality of message threads stores the message thread state of each of the plurality of message threads, a  time period corresponding to the message thread state, or a combination thereof.
Hassan teaches wherein the datastore storing the plurality of message threads stores the message thread state of each of the plurality of message threads, a time period corresponding to the message thread state, or a combination thereof (see Fig. 3, Fig. 7, para [0055], discloses unified network communications system storing and tracking message activities for message services).
Jung/Deets/Hassan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jung/Deets to identify open state as second thread state from disclosure of Hassan. The motivation to combine these arts is disclosed by Hassan as “improve a method of electronic communication delivery, and to enable the delivery and presentation of messages” (para [0012]) and identifying open state as second thread state is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159